Citation Nr: 1602421	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a hemorrhagic stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA brain and psychiatric examinations in May 2011; however, these examinations did not adequately evaluate the nature and severity of his cognitive disabilities and he was not provided with a neuropsychological examination to evaluate the severity of any memory and cognitive problems as a result of his hemorrhagic stroke.  

In particular, the VA psychiatric examiner noted that the Veteran continued to meet the diagnostic criteria for service-connected posttraumatic stress disorder (PTSD), but also showed signs of a personality disorder that was directly related to his stoke, primarily manifested by memory loss, changes in the quality of his interpersonal function, and difficulty with word finding, name recall, and mathematics.  The examiner advised that further evaluation was needed to clarify the diagnosis.  

In light of the May 2011 VA examiner's opinion, and the Veteran's credible lay reports of speech, memory, and cognitive changes, a new examination is necessary to adequately adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated private medical records and any VA clinical records that may be available.

2.  Schedule the Veteran for an examination to determine the current nature and severity of any memory or cognitive impairment as a result of his service-connected hemorrhagic stroke. 

The claims file must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

As part of this examination, the examiner should address the degree to which the service-connected hemorrhagic stroke is manifested by facets of cognitive impairment including memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, subjective symptoms, neurobehavioral effects, and/or communication. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s) and state whether each is shown to be caused by the Veteran's hemorrhagic stroke.  

If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of hemorrhagic stroke.  In particular, the examiner is asked to distinguish manifestations of service-connected PTSD.  If the manifestations cannot clearly be distinguished, the examiner should clearly state this in his or her report.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

